Exceptions overruled. Judgment for the defendants. Following the decision in Doleva v. Tedeschi’s Super Market, Inc. 344 Mass. 539, two *768plaintiffs in that case brought the present action “for deceit, conspiracy and negligence.” The defendants are (1) Tedeschi’s Super Markets, Inc., a defendant in the earlier action1; (2) its insurer, Aetna Insurance Company; (3) its counsel in the earlier action; (4) Halpem Associates, Inc., successor of Halpern-Abelson, Inc., a defendant in the earlier action; (5) that defendant’s attorney in the earlier action; and (6) an employee of Tedeschi’s Super Markets, Inc. Successive demurrers were sustained to the original declaration of eighteen counts and to two amended declarations. Leave further to amend has been refused. In the second amended declaration, which is the only one before us (Vieira v. Menino, 322 Mass. 165, 170), there are eight counts which occupy fourteen pages of the printed record. The counts do not state concisely and with substantial certainty the substantive facts necessary to constitute a cause of action. G. L. (Ter. Ed.) e. 231, § 18, Fourth. A trial on this declaration would be a travesty of confusion.
Mario P. Alfteri for the plaintiffs.
Bertram A. Sugarman for the defendants Aetna Insurance Company & another.
Salvatore F. Stramondo for the defendant Charles A. Young, II.
Lester E. Callahan for the defendants Tedeschi’s Super Markets, Inc. & another.

ln the writ in the earlier case this defendant was described as Tedesehi’s Super Market, Ine.